Citation Nr: 0326543	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to June 
1978, May 1980 to September 1992, and October 1999 to April 
2000.

This appeal to the Board of Veterans' Appeals originates from 
a November 1993 rating decision that granted service 
connection for hypertension and assigned a noncompensable 
rating, effective October 1, 1992.  The appellant submitted a 
notice of disagreement with the assigned rating in December 
1993, and a statement of the case was issued in August 1994.  
The appellant perfected his appeal to the Board with the 
filing of a substantive appeal in August 1994.  This case was 
previously before the Board.  In September 2001 and June 
2003, the Board remanded this claim to the RO for further 
evidentiary and/or due process development.

Because the veteran has disagreed with the initial rating 
assigned for his hypertension, the Board has characterized 
that issue in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

During the pendency of this appeal, the veteran was afforded 
opportunities to attend hearings in support of his claim.  
These include hearings scheduled before RO personnel in May 
2001 and July 2001, which the veteran either canceled or to 
which the veteran did not report, and a July 2003 hearing 
scheduled before an Acting Veterans Law Judge (Board Member) 
at the RO, to which the veteran did not report.

As a final preliminary matter, the Board notes that the issue 
of entitlement to an initial compensable evaluation for 
tinnitus is not presently on appeal.  In June 2003, the RO 
informed the veteran of his failure to submit a timely 
substantive appeal.  See 38 C.F.R. § 20.200.  In addition, 
the RO provided the veteran with a "Notice of Procedural and 
Appellate Rights" which explains his right to appeal.  The 
veteran has not appealed the RO's determination as to the 
timeliness of the appeal as to the denial of that issue.  


REMAND

In written argument in August 2001, the veteran's 
representative noted that the veteran had been receiving 
medical treatment at the Washington, D.C., VA medical center 
(VAMC) and requested that these records be obtained since 
they could be material to the outcome of the appeal.  The 
Board agrees.  The law states that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, an attempt must be 
made to obtain these and any other outstanding records that 
may be pertinent to the pending appeal.  38 U.S.C.A. 
§ 5103A(b)(c).

In the prior September 2001 remand, the Board requested that 
the RO arrange for the veteran to undergo examination to 
obtain information as to severity of his hypertension.  
Evidence on file shows that the veteran was scheduled for a 
VA contract examination in March 2002, but did not report; 
thereby leaving a May 1997 VA examination report as the most 
recent examination report on file.  In view of the necessity 
of remanding this case to the RO for additional VA treatment 
records, the veteran should be afforded one more opportunity 
for an examination.  The veteran is hereby advised that a 
failure to report for a scheduled VA examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655(b) (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, and the death of an immediate family member.  Id.  
If the veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file any 
notice(s) of the date and time of the examination sent to the 
veteran and his representative by the pertinent VA medical 
facility.

Additionally, the Board also notes that, in a February 2002 
letter, the RO requested that the veteran provide further 
information and/or evidence to support his claim for a higher 
initial rating within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1).  
The RO noted that if the veteran did not respond within 60 
days, the RO would adjudicate then adjudicate the claim on 
the basis of the evidence of record.  However, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO should obtain all of the 
veteran's outstanding pertinent treatment 
records from the VA medical facility in 
Washington, D.C.  The RO must follow the 
procedures prescribed in 38 C.F.R. 
§ 3.159(c) regarding obtaining medical 
records from Federal facilities.  

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence are provided.  The RO should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year period 
to respond.    

3.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA cardiovascular 
examination.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render specific 
findings as to the veteran's blood 
pressure, and determine if he requires 
medication to control his hypertension.  
The examiner should also note all other 
signs or symptoms, if any, of the 
veteran's hypertension.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a 
typewritten report.

5.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Specifically, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial compensable evaluation for 
hypertension in light of all pertinent 
evidence and legal authority.  If the 
appellant fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate.  

9.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




